
	

115 S1313 IS: Flood Insurance Affordability and Sustainability Act of 2017
U.S. Senate
2017-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1313
		IN THE SENATE OF THE UNITED STATES
		
			June 7, 2017
			Mr. Cassidy (for himself, Mrs. Gillibrand, and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To reauthorize the National Flood Insurance Program, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Flood Insurance Affordability and Sustainability Act of 2017.
 2.Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title. Sec. 2. Table of contents. Sec. 3. Definitions. Sec. 4. Extension of national flood insurance program. TITLE I—Enhancing the Solvency and Sustainability of the National Flood Insurance Program Sec. 101. Risk transfer. Sec. 102. Expanded flood insurance participation study. TITLE II—Enhancing Flood Insurance Affordability and Accessibility  Sec. 201. Use of premium surcharges. Sec. 202. Disclosure with respect to the affordability standard. Sec. 203. Flood risk disclosure. Sec. 204. Increased cost of compliance. Sec. 205. Property risk data. Sec. 206. Mitigation provisions. Sec. 207. Home structure values. Sec. 208. Affordability vouchers. Sec. 209. Coverage limits. Sec. 210. Monthly installment payment of premiums. TITLE III—Agreed Value Pilot Program Sec. 301. Short title. Sec. 302. Definitions. Sec. 303. Agreed Value Flood Protection Pilot Program. Sec. 304. Use of agreed value flood protection to satisfy requirement to purchase flood insurance to receive a mortgage loan. Sec. 305. Agreed Value Flood Protection Program Reserve Fund. Sec. 306. Rule of construction. TITLE IV—Providing private market access, accountability, and competition Sec. 401. Use of private flood insurance to satisfy mandatory purchase requirement. Sec. 402. Provision of private flood insurance by write your own companies. Sec. 403. Availability of NFIP claims data. Sec. 404. Fees and surcharges for private flood insurance policies. Sec. 405. Write Your Own Risk Sharing Pilot Program. TITLE V—Modernizing flood mapping and flood risk accuracy Sec. 501. Reauthorization of National Flood Mapping Program. Sec. 502. Mapping standards and guidelines for nongovernmental entities. Sec. 503. Use of high-resolution mapping technology. Sec. 504. Protected areas. Sec. 505. Coastal flood models. TITLE VI—Enhancing National Flood Insurance Program transparency and accountability Sec. 601. Deadline for approval of claims. Sec. 602. Flood insurance transparency, accountability, and reform. Sec. 603. Reports to Congress.  3.Definitions (a)Freestanding definitions In this Act—
 (1)the term Administrator means the Administrator of the Federal Emergency Management Agency; (2)the terms Federal flood insurance and private flood insurance have the meanings given those terms in section 102(b)(7) of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a(b)(7)), as amended by section 401(a)(1) of this Act;
 (3)the term mandatory purchase requirement means the requirement under subsections (a) and (b) of section 102 of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a), as amended by section 401 of this Act, to have flood insurance coverage;
 (4)the term National Flood Insurance Program means the program established under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.);
 (5)the term repetitive loss structure has the meaning given the term in section 1370(a) of the National Flood Insurance Act of 1968 (42 U.S.C. 4121(a));
 (6)the term severe repetitive loss structure has the meaning given the term in section 1366(h) of the National Flood Insurance Act of 1968 (42 U.S.C. 4104c(h));
 (7)the term Standard Flood Insurance Policy means the Standard Flood Insurance Policy set forth in appendix A to part 61 of title 44, Code of Federal Regulations (or any successor regulation);
 (8)the term target housing means a house structure that— (A)is in an area that has been identified by the Administrator as an area having special flood hazards; or
 (B)has incurred flood damage; (9)the term Write Your Own company means a private property insurance company that participates in the Write Your Own Program; and
 (10)the term Write Your Own Program means the program under which the Federal Emergency Management Agency enters into a standard arrangement with private property insurance companies to—
 (A)sell contracts for Federal flood insurance under their own business lines of insurance; and (B)adjust and pay claims arising under the contracts described in subparagraph (A).
 (b)National Flood Insurance ActSection 1370(a) of the National Flood Insurance Act of 1968 (42 U.S.C. 4121(a)) is amended— (1)in paragraph (14), by striking and at the end;
 (2)in paragraph (15), by striking the period at the end and inserting a semicolon; and (3)by adding at the end the following:
					
 (16)the term claim report means a report created for the purpose of investigating, adjusting, or processing a claim under the national flood insurance program, including such reports produced by adjusters, engineers, surveyors, salvors, architects, and certified public accountants;
 (17)the term private flood insurance has the meaning given the term in section 102(b) of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a(b));
 (18)the term Write Your Own company means a private property insurance company that participates in the Write Your Own Program; and (19)the term Write Your Own Program means the program under which the Federal Emergency Management Agency enters into a standard arrangement with private property insurance companies to—
 (A)sell contracts for Federal flood insurance under their own business lines of insurance; and (B)adjust and pay claims arising under the contracts described in subparagraph (A)..
 (c)Technical and conforming amendmentSection 100202(a) of the Biggert-Waters Flood Insurance Reform Act of 2012 (42 U.S.C. 4004(a)) is amended by striking paragraph (5) and inserting the following:
				
 (5)Write Your Own ProgramThe term Write Your Own Program means the program under which the Federal Emergency Management Agency enters into a standard arrangement with private property insurance companies to—
 (A)sell contracts for Federal flood insurance under their own business lines of insurance; and (B)adjust and pay claims arising under the contracts described in subparagraph (A)..
			4.Extension of national flood insurance program
 (a)FinancingSection 1309(a) of the National Flood Insurance Act of 1968 (42 U.S.C. 4016(a)) is amended, in the first sentence, by striking September 30, 2017 and inserting September 30, 2027.
 (b)Program expirationSection 1319 of the National Flood Insurance Act of 1968 (42 U.S.C. 4026) is amended by striking September 30, 2017 and inserting September 30, 2027. IEnhancing the Solvency and Sustainability of the National Flood Insurance Program 101.Risk transferSection 1345 of the National Flood Insurance Act of 1968 (42 U.S.C. 4081) is amended by striking subsection (e) and inserting the following:
				
					(e)Risk transfer
 (1)In generalThe Administrator shall annually transfer a portion of the risk associated with the flood insurance program to the private reinsurance or capital markets—
 (A)if the Administrator has determined that the rates and terms of the transfer are reasonable and appropriate; and
 (B)in an amount that is sufficient to— (i)maintain the ability of the program to pay claims; and
 (ii)limit the exposure of the program to potential catastrophic losses from extreme events. (2)Forms of transferIn carrying out paragraph (1), the Administrator shall consider all forms of risk transfer, including traditional reinsurance, catastrophe bonds, collateralized reinsurance, resilience bonds, and other insurance-linked securities, in order to—
 (A)maximize pricing competition and the diversity of sources of capital; and (B)secure the best value for the flood insurance program..
			102.Expanded flood insurance participation study
 (a)In generalThe Administrator, in coordination with the National Association of Insurance Commissioners, shall conduct a study that proposes to address, through programmatic and regulatory changes, how to increase participation in flood insurance coverage, including flood insurance purchased under the National Flood Insurance Program and private flood insurance.
 (b)OptionsIn conducting the study under subsection (a), the Administrator shall consider the following options:
 (1)Expanding participation in flood insurance coverage, beyond areas having special flood hazards, to areas of moderate or minimal flood hazard risk.
 (2)Automatically enrolling consumers in flood insurance while providing consumers the opportunity to decline enrollment.
 (3)Bundled flood insurance coverage that diversifies risk across all or multiple-peril forms. (c)ReportNot later than 18 months after the date of enactment of this Act, the Administrator shall submit a report on the study conducted under subsection (a) to—
 (1)the Committee on Banking, Housing, and Urban Affairs of the Senate; (2)the Committee on Appropriations of the Senate;
 (3)the Committee on Financial Services of the House of Representatives; and (4)the Committee on Appropriations of the House of Representatives.
					IIEnhancing Flood Insurance Affordability and Accessibility 
 201.Use of premium surchargesChapter I of the National Flood Insurance Act of 1968 (42 U.S.C. 4011 et seq.) is amended— (1)in section 1308A (42 U.S.C. 4015a)—
 (A)by redesignating subsection (c) as subsection (d); (B)by inserting after subsection (b) the following:
						
 (c)Use of surchargesThe Administrator shall use any surcharge imposed and collected under subsection (a) to help fund flood mitigation programs, including the program established under section 1366.; and
 (C)in subsection (d), as so redesignated, by striking Subsections (a) and (b) and inserting Subsections (a) through (c); and (2)in section 1310A(c) (42 U.S.C. 4017A(c)), by striking paragraph (4).
 202.Disclosure with respect to the affordability standardSection 1308(j) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(j)) is amended, in the second sentence, by inserting and shall include in the report the number of those exceptions as of the date on which the Administrator submits the report and the location of each policyholder insured under those exceptions, organized by county and State after of the Senate.
			203.Flood risk disclosure
 (a)In generalNot later than 2 years after the date of enactment of this Act, the Administrator shall promulgate regulations for the disclosure of flood risk hazards with respect to any residential or commercial property that is offered for sale or lease.
 (b)RequirementsThe regulations promulgated under subsection (a) shall require that, before a purchaser or lessee is obligated under any contract to purchase or lease a property, the seller or lessor, as applicable, shall—
 (1)provide the purchaser or lessee with a flood risk information pamphlet produced by the Administrator;
 (2)disclose to the purchaser or lessee the available flood risk profile of the property, including—
 (A)information available to the seller or lessor regarding any past— (i)flood damage to the property; or
 (ii)claim for loss with respect to the property under— (I)the National Flood Insurance Program; or
 (II)private flood insurance; (B)information known to the seller or lessor regarding any designation of the property as—
 (i)a repetitive loss structure; or (ii)a severe repetitive loss structure;
 (C)any elevation certificate obtained with respect to the property that is available to the seller or lessor; and
 (D)any requirement that the property be covered by flood insurance because the property owner, on the date on which the property is sold or leased, or a previous owner, obtained any form of disaster assistance under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.); and
 (3)establish a 10-day period (or a period of a different length of time if mutually agreed upon by the parties) during which the purchaser or lessor may review options for managing or mitigating flood risk with respect to the property.
 (c)Compliance assuranceThe regulations promulgated under subsection (a) shall require that, when a seller or lessor has entered into a contract with an agent to sell or lease a unit of target housing, the agent shall, on behalf of the seller or lessor, ensure compliance with this section.
				204.Increased cost of compliance
 (a)Increase in limitation on liabilityNot later than 180 days after the date of enactment of this Act, the Administrator shall amend the Standard Flood Insurance Policy to—
 (1)increase the limitation on liability relating to Coverage D—Increased Cost of Compliance from $30,000 to $75,000; and (2)provide that 50 percent of the amount described in paragraph (1) shall be available to the insured without regard to whether making that amount available to the insured would exceed the overall policy limit of the insured.
 (b)Premiums; coverage limitsSection 1304(b) of the National Flood Insurance Act of 1968 (42 U.S.C. 4011(b)) is amended— (1)in paragraph (3), by striking compliance with the land use and control measures. and inserting the implementation of such measures; and;
 (2)in paragraph (4), by redesignating subparagraphs (A) through (D) as clauses (i) through (iv), respectively, and adjusting the margins accordingly;
 (3)by redesignating paragraphs (1) through (4) as subparagraphs (A) through (D), respectively, and adjusting the margins accordingly;
 (4)in the matter preceding subparagraph (A), as so redesignated, by striking The national and inserting the following:  (1)In generalThe national; and
 (5)by striking the flush text following paragraph (1)(D)(iv), as so redesignated, and inserting the following:
						
 (2)PremiumsThe Administrator shall charge a premium on each insured of not more than $75 per policy to provide cost of compliance coverage in accordance with the provisions of this subsection.
 (3)Coverage limitsAny amount of coverage that is provided under this subsection with respect to a property is in addition to, and shall not be considered for the purposes of, any limitation on coverage that is applicable to the property under section 1306(b)..
 205.Property risk dataChapter I of the National Flood Insurance Act of 1968 (42 U.S.C. 4011 et seq.) is amended by adding at the end the following:
				
					1326.Premium credit for submitting property risk data
 (a)In generalSubject to subsection (b), the Administrator may offer a policyholder under the national flood insurance program a premium credit of not more than $500 if the policyholder submits data and information that is necessary for the Administrator to determine the level of risk of flood with respect to the property covered by the policy as of the date on which the policyholder submits the data and information to the Administrator.
 (b)LimitationThe Administrator may offer a premium credit under subsection (a) only once with respect to any building..
			206.Mitigation provisions
 (a)Mitigation strategiesSection 1361(d)(1) of the National Flood Insurance Act of 1968 (42 U.S.C. 4102(d)(1)) is amended— (1)in subparagraph (A), by striking and at the end;
 (2)in subparagraph (B), by striking and at the end; and (3)by inserting after subparagraph (B) the following:
						
 (C)with respect to buildings in dense urban environments, methods that can be deployed on a block or neighborhood scale; and
 (D)elevation of mechanical systems; and. (b)Mitigation creditSection 1308(k) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(k)) is amended—
 (1)by striking shall take into account and inserting “shall—  (1)take into account; 
 (2)in paragraph (1), as so designated, by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
						
 (2)offer a reduction of the risk premium rate charged to a policyholder in an amount that is not less than 10 percent of that rate if the policyholder implements any mitigation method described in paragraph (1).. 
					(c)Coverage for cooperatives
 (1)In generalSection 1306 of the National Flood Insurance Act of 1968 (42 U.S.C. 4013) is amended by adding at the end the following:
						
							(e)Cooperatives
 (1)DefinitionIn this subsection, the term cooperative building has the meaning given the term in section 1312(d). (2)Equal treatment with condominiumsNotwithstanding any other provision of law, an owner of a share of a cooperative building shall be eligible to purchase flood insurance coverage under the national flood insurance program on the same terms as a condominium owner..
 (2)Payment of claimsSection 1312 of the National Flood Insurance Act of 1968 (42 U.S.C. 4019) is amended— (A)in subsection (c)—
 (i)in the subsection heading, by inserting and cooperative after condominium; (ii)by inserting or owners of a share of a cooperative building after condominium owners; and
 (iii)by inserting or cooperative association after condominium association each place that term appears; and (B)by adding at the end the following:
							
 (d)DefinitionsIn this section, the terms cooperative association and cooperative building have the meanings given the terms by the Administrator.. 207.Home structure values (a)Study and report (1)StudyThe Administrator shall conduct a study, the purpose of which shall be to—
 (A)evaluate best practices in the insurance industry for risk rating and classification, including practices that consider replacement cost value when estimating premium rates; and
 (B)with respect to the estimates made by the Administrator under section 1307(a)(1) of the National Flood Insurance Act of 1968 (42 U.S.C. 4014(a)(1)), as in effect on the day before the date of enactment of this Act—
 (i)assess options, methods, and strategies for including replacement cost value in the estimates; (ii)identify recommendations for including replacement cost value in the estimates;
 (iii)identify an appropriate methodology by which replacement cost value could be incorporated into the estimates; and
 (iv)develop a feasible implementation plan and projected timeline for including replacement cost value in the estimates.
 (2)ReportNot later than 18 months after the date of enactment of this Act, the Administrator shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report that contains—
 (A)the results of the study conducted under paragraph (1) (referred to in this paragraph as the study); (B)an analysis of the recommendations made by the study and the impacts that those recommendations would have on the National Flood Insurance Program, including cost considerations;
 (C)a description of actions taken by the Administrator to implement the recommendations made by the study;
 (D)a list of any recommendations made by the study that, as of the date on which the Administrator submits the report, the Administrator has deferred or upon which the Administrator has not acted; and
 (E)an explanatory statement with respect to each recommendation described in subparagraph (D). (b)Implementation (1)In generalSection 1307(a)(1)(A) of the National Flood Insurance Act of 1968 (42 U.S.C. 4014(a)(1)(A)) is amended—
 (A)in clause (i), by striking and at the end; (B)in clause (ii), by striking , and and inserting ; and; and
 (C)by adding at the end the following:  (iii)the replacement cost value of an insured structure when determining underinsurance loading factors, consistent with the requirements of section 1308(e) and taking into account the results of the study conducted under section 206(a)(1) of the Flood Insurance Affordability and Sustainability Act of 2017; and.
 (2)Effective dateThe amendments made by paragraph (1) shall take effect on the date that is 1 year after the date on which the Administrator submits the report under subsection (a)(2).
					208.Affordability vouchers
 Chapter I of the National Flood Insurance Act of 1968 (42 U.S.C. 4011 et seq.), as amended by section 205 of this Act, is further amended by adding at the end the following:
				
					1327.Affordability vouchers
 (a)DefinitionsIn this section— (1)the term area median income means, with respect to an area, the area median income for the area, as defined for the applicable year by the Secretary of Housing and Urban Development;
 (2)the term eligible household means an owner-occupied household— (A)that has a total household income that is less than 165 percent of the area median income for the area in which the household is located;
 (B)for which the cost of flood insurance premiums, surcharges, and fees in a year would result in excess costs for the household for that year; and
 (C)that— (i)renews an existing flood insurance policy under the national flood insurance program for building coverage for a property that is in an area having special flood hazards; or
 (ii)purchases a flood insurance policy under the national flood insurance program for building coverage for an existing structure that was owned and occupied by the household before the date on which the building was determined to be located in an area having special flood hazards due to a revision of, or an update to, a floodplain area or flood risk zone that is identified, delineated, or established by the Administrator;
 (3)the term excess costs means— (A)for a household that has a total household income that is greater than 80 percent of the area median income for the area in which the household is located, the amount by which—
 (i)the sum of— (I)the total amount of premiums, surcharges, and fees paid by a household in a year with respect to a flood insurance policy provided under this title; and
 (II)the housing expenses incurred by the household in that year; exceeds
 (ii)40 percent of the total household income for the household in that year; and
 (B)for a household that has a total household income that is not greater than 80 percent of the area median income for the area in which the household is located, the amount by which the flood insurance premiums, surcharges, and fees for a flood insurance policy provided under this title in a year for the household exceeds 1 percent of the coverage limit of that flood insurance policy under section 1306(b); and
 (4)the term housing expenses means, with respect to a household, the total amount that the household spends in a year on— (A)mortgage payments;
 (B)property taxes; and (C)homeowners insurance.
 (b)VouchersThe Administrator shall, when the Administrator determines appropriate, provide a voucher to an eligible household in accordance with subsection (c) to use toward the payment of flood insurance premiums, surcharges, and fees incurred by the household in the year for which the voucher is provided.
						(c)Calculation
 (1)In generalSubject to paragraph (2), the Administrator shall provide a voucher to an eligible household as follows:
 (A)An eligible household that has a total household income that is not greater than 80 percent of area median income shall receive a voucher in an amount that is equal to 100 percent of the excess costs incurred by the household for the year preceding the year in which the eligible household receives the voucher.
 (B)An eligible household that has a total household income that is greater than 80 percent of area median income and not greater than 120 percent of area median income shall receive a voucher in an amount that is equal to 80 percent of the excess costs incurred by the household for the year preceding the year in which the eligible household receives the voucher.
 (C)An eligible household that has a total household income that is greater than 120 percent of area median income and less than 165 percent of area median income shall receive a voucher in an amount that is equal to 60 percent of the excess costs for the year preceding the year in which the eligible household receives the voucher.
 (2)LimitationThe Administrator may not provide a voucher to an eligible household in an amount that is more than the total amount that the eligible household paid in premiums, surcharges, and fees for a flood insurance policy provided under this title during the year preceding the year in which the voucher is provided..
			209.Coverage limits
 (a)In generalSection 1306 of the National Flood Insurance Act of 1968 (42 U.S.C. 4013) is amended— (1)in subsection (b)—
 (A)in the matter preceding paragraph (1), by striking In addition to any other terms and conditions under subsection (a), such regulations and inserting The Administrator; (B)in paragraph (2)—
 (i)by striking shall be made and inserting may be made; and (ii)by striking $250,000 and inserting the baseline amount;
 (C)in paragraph (3)— (i)by striking shall be made and inserting may be made; and
 (ii)by striking $100,000 and inserting 50 percent of the baseline amount; and (D)in paragraph (4)—
 (i)by striking shall be made each place that term appears and inserting may be made; and (ii)by striking $500,000 each place that term appears and inserting 200 percent of the baseline amount; and
 (2)by adding at the end the following:  (e)Definition (1)In generalSubject to paragraph (2), in this section, the term baseline amount, with respect to a property, means the maximum original principal obligation of a conventional mortgage that may be purchased by the Federal National Mortgage Association in the area in which the property as located, as established under section 302(b)(2) of the Federal National Mortgage Association Charter Act (12 U.S.C. 1717(b)(2)).
 (2)ClarificationIf, after the date of enactment of this subsection, the baseline amount, as defined in paragraph (1), decreases as compared with the baseline amount in effect on the day before the date of enactment of this subsection, the baseline amount that was in effect on the day before the date of enactment of this subsection shall be deemed to be the baseline amount for the purposes of paragraphs (2), (3), and (4) of subsection (b)..
 (b)Authority of Administrator To sell policiesThe Administrator may sell a policy for flood insurance under the National Flood Insurance Program that meets the requirements of paragraphs (2), (3), and (4) of section 1306(b) of the National Flood Insurance Act of 1968 (42 U.S.C. 4013(b)), as amended by subsection (a), without regard to—
 (1)section 61.6 of title 44, Code of Federal Regulations, as in effect on the day before the date of enactment of this Act; or
 (2)any other provision of law. 210.Monthly installment payment of premiums Section 1308(g) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(g)) is amended—
 (1)by striking With respect to and inserting the following:  (1)Annual or monthly optionSubject to paragraph (2), with respect to; and
 (2)by adding at the end the following:  (2)Monthly installmentWith respect to a policyholder that opts under paragraph (1) to pay premiums on a monthly basis, the Administrator may charge the policyholder an annual fee of not more than $15.
 (3)Exemption from rule making; pilot programDuring the period beginning on the date of enactment of this paragraph and ending on the date on which the Administrator promulgates regulations carrying out paragraph (1), the Administrator may, notwithstanding any other provision of law—
 (A)adopt policies and procedures to carry out that paragraph without— (i)undergoing notice and comment rule making under section 553 of title 5, United States Code; or
 (ii)conducting regulatory analyses otherwise required by statute, regulation, or Executive order; or (B)carry out that paragraph by establishing a pilot program that gradually implements the requirements of that paragraph..
				IIIAgreed Value Pilot Program
 301.Short titleThis title may be cited as the Agreed Value Flood Protection Program Act of 2017. 302.Definitions In this title—
 (1)the term agreed value flood protection policy means a flood protection policy providing that, if a flood occurs, the National Flood Insurance Program will make payments according to agreed schedules of payments determined by flood height in covered structures participating in the Program;
 (2)the term catastrophic loss year means a year in which the combined ratio is not less than 130 percent; (3)the term combined ratio means the quotient obtained when the sum obtained by adding the losses paid under the National Flood Insurance Program in a year and the expenses of the National Flood Insurance Program in that year is divided by the total amount of premiums collected under the National Flood Insurance Program in that year;
 (4)the term covered agent means any insurance agent, producer, or intermediary licensed by a State; (5)the term covered structure means real property eligible for flood insurance coverage under the National Flood Insurance Program;
 (6)the term eligible participant means a person that has demonstrated ownership of a covered structure; (7)the term flood height means the distance between the lowest adjacent grade and the high water mark of a flood on the first floor of a covered structure, as measured or as determined by other appropriate methods;
 (8)the term Program means the Agreed Value Flood Protection Program established under section 303(a); and (9)the term Reserve Fund means the Agreed Value Flood Protection Program Reserve Fund established under section 305(a).
				303.Agreed Value Flood Protection Pilot Program
 (a)In generalThe Administrator may establish and carry out an optional Agreed Value Flood Protection Pilot Program for the 8-year period beginning on the date of enactment of this Act, or during the period beginning on the date of enactment of this Act and ending on the date on which authorization for the National Flood Insurance Program expires, whichever is shorter, under which—
 (1)an eligible participant may purchase an agreed value flood protection policy to protect against losses resulting from physical damage to, or loss of, a covered structure, including any personal property related thereto, owned by the eligible participant arising from a flood occurring in the United States during the period for which the policy is in force;
 (2)a covered agent may issue an agreed value flood protection policy to an eligible participant; and (3)an eligible participant may not be denied the opportunity to purchase an agreed value flood protection policy solely on the basis of the geographic location of the eligible participant.
 (b)EligibilityIn order to purchase an agreed value flood protection policy, an eligible participant shall demonstrate that the value of the covered structure to be covered under the policy, including any contents within the covered structure, is not less than the coverage amount of the policy.
				(c)Issuance
 (1)In generalExcept as provided in paragraph (2), any covered agent may issue an agreed value flood protection policy to an eligible participant under the Program.
 (2)ExceptionA covered agent may not issue a policy under paragraph (1) if the structure with respect to which the policy would apply is insured under the National Flood Insurance Program.
					(d)Brochure
 (1)In generalThe Administrator shall publish a brochure that compares the premium rates charged under the National Flood Insurance Program with the premium rates charged under the Program.
					(2)Covered agents
 (A)In generalA covered agent shall explain to an eligible participant the risks associated with an agreed value flood protection policy before the eligible participant purchases a policy.
 (B)DeliveryIf a covered agent delivers the brochure published under paragraph (1) to an eligible participant before the eligible participant purchases an agreed value flood protection policy, the delivery shall constitute prima facie evidence that the covered agent has satisfied the requirement under subparagraph (A).
 (e)ReportNot later than 1 year after the date on which the Program ends, the Administrator shall submit to Congress a report—
 (1)containing data that was collected during the administration of the Program relating to underinsurance factors, claims statistics, claims disputes (including how such disputes were adjudicated), and actuarial rate reviews; and
 (2)that compares premium rates charged under the Program with comparable premium rates charged under the standard flood insurance policy, controlling for comparable risk factors.
					304.Use of agreed value flood protection to satisfy requirement to purchase flood insurance to receive
 a mortgage loanAn agreed value flood protection policy shall satisfy the mandatory purchase requirement. 305.Agreed Value Flood Protection Program Reserve Fund (a)Establishment of an agreed value flood protection reserve fundIn carrying out the Program, the Administrator shall establish in the Treasury of the United States an Agreed Value Flood Protection Program Reserve Fund, which shall be—
 (1)separate from any other accounts or funds available to the Administrator; and (2)available for meeting the expected future obligations of the Program, including—
 (A)the payment of claims during catastrophic loss years; and (B)the repayment of amounts outstanding under any note or other obligation issued by the Administrator under section 1309(a) of the National Flood Insurance Act of 1968 (42 U.S.C. 4016(a)).
 (b)Reserve ratioSubject to the phase-in requirements under subsection (d), the Reserve Fund shall maintain a balance that, together with any risk financing covering the Program, is an amount that is equal to—
 (1)1.5 percent of the sum of the total potential loss exposure of all outstanding agreed value flood protection policies in force during the prior fiscal year; or
 (2)a higher percentage of the sum described in paragraph (1) that the Administrator determines to be appropriate, taking into consideration any circumstance that may raise a significant risk of substantial future losses to the Reserve Fund.
					(c)Maintenance of reserve ratio
 (1)In generalThe Administrator may establish, increase, or decrease the amount of aggregate annual policy charges to be collected for any fiscal year that are necessary in order to—
 (A)maintain the amount required under subsection (b); and (B)if the balance of the Reserve Fund is an amount that is less than the amount required under subsection (b), obtain the amount required under subsection (b).
 (2)ConsiderationsIn exercising the authority under paragraph (1), the Administrator shall consider— (A)the expected operating expenses of the Reserve Fund;
 (B)the covered loss expenditures under the Program; (C)any investment income generated under the Program; and
 (D)any other factor that the Administrator determines appropriate. (3)LimitationNotwithstanding any other provision of law or any agreement entered into by the Administrator, the Administrator shall ensure that all amounts attributable to the establishment or increase of annual policy charges under paragraph (1) are transferred to the Administrator for deposit into the Reserve Fund to be available for meeting the expected future obligations of the Program, as described in subsection (a)(2).
 (d)Phase-In requirementsThe phase-in requirements under this subsection are as follows: (1)In generalBeginning in fiscal year 2018, and in each successive fiscal year thereafter until the amount required under subsection (b) is obtained, the Administrator shall deposit in the Reserve Fund an amount that is not less than 10 percent of the amount required under subsection (b).
 (2)Amount satisfiedExcept as provided in paragraph (3), beginning on the date on which the amount required under subsection (b) is obtained, the Administrator shall not be required to set aside any amounts for the Reserve Fund.
 (3)ExceptionIf, at any time during any fiscal year after the amount required under subsection (b) is obtained, the amount in the Reserve Fund is less than the amount required under subsection (b), the Administrator shall deposit in the Reserve Fund during that fiscal year an amount that is not less than the lesser of—
 (A)the difference between the amount required under subsection (b) and the amount in the Reserve Fund; or
 (B)10 percent of the amount required under subsection (b). (e)Limitation on reserve ratioIf, in any fiscal year, the Administrator determines that the amount required under subsection (b) cannot be obtained, the Administrator shall submit to Congress a report that—
 (1)describes and details the specific concerns of the Administrator regarding the consequences of that amount not being obtained;
 (2)demonstrates how the consequences described in paragraph (1) would harm the long-term financial soundness of the Program; and
 (3)indicates the maximum attainable amount for that fiscal year. (f)InvestmentThe Secretary of the Treasury shall invest such amounts of the Reserve Fund as the Secretary determines advisable in obligations issued or guaranteed by the United States.
				306.Rule of construction
 Nothing in this title may be construed to— (1)limit the National Flood Insurance Program, including the ability of a person to purchase flood insurance under the National Flood Insurance Program to satisfy the mandatory purchase requirement; or
 (2)require a person to participate in the Program. IVProviding private market access, accountability, and competition 401.Use of private flood insurance to satisfy mandatory purchase requirement (a)In general (1)Mandatory purchase requirement (A)Amount and term of coverageSection 102 of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a) is amended by striking Sec.  102. (a) and all that follows through the end of subsection (a) and inserting the following:
							
								102.(a)Amount and term of coverage
 (1)In generalSubject to paragraph (2), on and after the date that is 60 days after the date of enactment of this Act, no Federal officer or agency may approve any financial assistance for acquisition or construction purposes for use in any area that has been identified by the Administrator as an area having special flood hazards and in which the sale of flood insurance has been made available under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.), unless the building or mobile home and any personal property to which the financial assistance relates is covered by flood insurance.
										(2)Amount and term
 (A)Amount generallyThe amount of flood insurance required under paragraph (1)— (i)in the case of Federal flood insurance, shall be not less than the lesser of—
 (I)80 percent of the purchase price of the property; (II)the development or project cost of the building, mobile home, or personal property (less estimated land cost);
 (III)the maximum limit of Federal flood insurance coverage made available with respect to the particular type of property; or
 (IV)for multi-unit structures only, the outstanding principal balance of the loan; or (ii)in the case of private flood insurance, shall be not less than the lesser of—
 (I)80 percent of the purchase price of the property; (II)the development or project cost of the building, mobile home, or personal property (less estimated land cost);
 (III)the maximum limit of Federal flood insurance coverage made available with respect to the particular type of property; or
 (IV)for multi-unit structures only, the outstanding principal balance of the loan. (B)Loans and insured and guaranteed loansIf the financial assistance described in paragraph (1) is in the form of a loan or an insurance or guaranty of a loan, flood insurance need not be required beyond the term of the loan.
 (C)Term generallyThe requirement of maintaining flood insurance under paragraph (1) shall apply during the life of the property, regardless of transfer of ownership of the property..
 (B)Mortgage loansSection 102(b) of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a(b)) is amended—
 (i)by striking paragraphs (1) through (5) and inserting the following:
								
									(1)Regulated lending institutions
 (A)In generalEach Federal entity for lending regulation (after consultation and coordination with the Financial Institutions Examination Council established under section 1004 of the Federal Financial Institutions Examination Council Act of 1974 (12 U.S.C. 3303)) shall by regulation direct regulated lending institutions not to make, increase, extend, or renew any loan secured by improved real estate or a mobile home located or to be located in an area that has been identified by the Administrator as an area having special flood hazards and in which flood insurance has been made available under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.), unless the building or mobile home and any personal property securing the loan is covered for the term of the loan by flood insurance in an amount described in subparagraph (B).
 (B)AmountThe amount of flood insurance required under subparagraph (A)— (i)in the case of Federal flood insurance, shall be not less than the lesser of—
 (I)80 percent of the purchase price of the property; (II)the maximum limit of Federal flood insurance coverage made available with respect to the particular type of property; or
 (III)for multi-unit structures only, the outstanding principal balance of the loan; or (ii)in the case of private flood insurance, shall be not less than the lesser of—
 (I)80 percent of the purchase price of the property; (II)the maximum limit of Federal flood insurance coverage made available with respect to the particular type of property; or
 (III)for multi-unit structures only, the outstanding principal balance of the loan. (2)Federal agency lenders (A)In general (i)Insurance requiredA Federal agency lender may not make, increase, extend, or renew any loan secured by improved real estate or a mobile home located or to be located in an area that has been identified by the Administrator as an area having special flood hazards and in which flood insurance has been made available under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.), unless the building or mobile home and any personal property securing the loan is covered for the term of the loan by flood insurance in accordance with paragraph (1).
											(ii)Regulations
 (I)In generalEach Federal agency lender may issue any regulations necessary to carry out this paragraph.
 (II)ConsistencyAny regulations issued under subclause (I) shall be consistent with and substantially identical to any regulations issued under paragraph (1).
 (B)Requirement to accept flood insuranceEach Federal agency lender shall accept flood insurance as satisfaction of the flood insurance coverage requirement under subparagraph (A)(i) if the flood insurance coverage meets the requirements for coverage under that subparagraph.
										(3)Government-sponsored enterprises for housing
										(A)Implementation of procedures
 (i)RequirementThe Federal National Mortgage Association and the Federal Home Loan Mortgage Corporation shall implement procedures reasonably designed to ensure that, for any loan described in clause (ii) that is purchased or guaranteed by such entity, the building or mobile home and any personal property securing the loan is covered for the term of the loan by flood insurance in the amount provided in paragraph (1)(B).
 (ii)Secured loanA loan described in this clause is a loan secured by improved real estate or a mobile home located in an area—
 (I)that has been identified, at the time of the origination of the loan or at any time during the term of the loan, by the Administrator as an area having special flood hazards; and
 (II)in which flood insurance is made available under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.).
												(B)
 Acceptable insuranceSubject to subparagraph (C), the Federal National Mortgage Association and the Federal Home Loan Mortgage Corporation shall accept flood insurance as satisfaction of the flood insurance coverage requirement under paragraph (1) if the flood insurance coverage provided meets the requirements for coverage under that paragraph and any requirements established by the Federal National Mortgage Association or the Federal Home Loan Corporation, respectively, relating to the financial strength of private insurance companies from which the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation will accept private flood insurance.
 (C)Relation to State lawA requirement described in subparagraph (B) may not affect or conflict with any State law, regulation, or procedure concerning the regulation of the business of insurance.
										(4)Applicability
 (A)Existing coverageExcept as provided in subparagraph (B), paragraph (1) shall apply on the date of enactment of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4701 et seq.).
 (B)New coverageParagraphs (2) and (3) shall apply only with respect to any loan made, increased, extended, or renewed after the expiration of the 1-year period beginning on the date of enactment of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4701 et seq.). Paragraph (1) shall apply with respect to any loan made, increased, extended, or renewed by any lender supervised by the Farm Credit Administration only after the expiration of the period under this subparagraph.
 (C)Continued effect of regulationsNotwithstanding any other provision of this subsection, the regulations to carry out paragraph (1), as in effect immediately before the date of enactment of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4701 et seq.), shall continue to apply until the regulations issued to carry out paragraph (1), as amended by section 522(a) of such Act, take effect.
										(5)Rule of construction
 (A)In generalSubject to subparagraph (B), nothing in this subsection shall be construed to supersede or limit the authority of a Federal entity for lending regulation, the Federal Housing Finance Agency, a Federal agency lender, the Federal National Mortgage Association, or the Federal Home Loan Mortgage Corporation to establish requirements relating to the financial strength of private insurance companies from which the entity or agency will accept private flood insurance.
 (B)Relation to State lawA requirement described in subparagraph (A) may not affect or conflict with any State law, regulation, or procedure concerning the regulation of the business of insurance.; and
 (ii)by striking paragraph (7) and inserting the following:  (7)DefinitionsIn this section:
 (A)Federal flood insuranceThe term Federal flood insurance means an insurance policy made available under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.).
 (B)Flood insuranceThe term flood insurance means— (i)Federal flood insurance; and
 (ii)private flood insurance. (C)Private flood insuranceThe term private flood insurance means an insurance policy that—
 (i)is issued by an insurance company that is— (I)licensed, admitted, or otherwise approved to engage in the business of insurance in the State in which the insured building is located, by the insurance regulator of that State; or
 (II)eligible as a nonadmitted insurer to provide insurance in the home State of the insured, in accordance with sections 521 through 527 of the Nonadmitted and Reinsurance Reform Act of 2010 (15 U.S.C. 8201 through 8206);
 (ii)is issued by an insurance company that is not otherwise disapproved as a surplus lines insurer by the insurance regulator of the State in which the property to be insured is located; and
 (iii)provides flood insurance coverage that complies with the laws and regulations of that State. (D)StateThe term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, the Northern Mariana Islands, the Virgin Islands, and American Samoa..
 (2)Effect of private flood insurance coverage on continuous coverage requirementsSection 1308 of the National Flood Insurance Act of 1968 (42 U.S.C. 4015) is amended by adding at the end the following:
						
 (n)Effect of private flood insurance coverage on continuous coverage requirementsFor purposes of applying any statutory, regulatory, or administrative continuous coverage requirement, including under section 1307(g)(1), the Administrator shall consider any period during which a property was continuously covered by private flood insurance to be a period of continuous coverage..
 (b)Report on level of perceived adverse selectionNot later than 2 years after the date of enactment of this Act, the Administrator shall submit to Congress a report on the extent to which, of the properties that are required to satisfy the mandatory purchase requirement, the properties for which private flood insurance is purchased tend to be at a lower risk of flooding than the properties for which Federal flood insurance is purchased (commonly referred to as adverse selection), by detailing risk classifications of private flood insurance policies.
				402.Provision of private flood insurance by write your own companies
				(a)Temporary authority for provision of private flood insurance by Write Your Own companies for
 certain propertiesDuring the first 2 years beginning after the date of enactment of this Act, the Administrator may not prohibit a Write Your Own company from offering or selling private flood insurance outside of the Write Your Own Program for properties that are described in subparagraphs (A) through (D) of section 1307(a)(2) of the National Flood Insurance Act of 1968 (42 U.S.C. 4014(a)(2)).
 (b)Authority for expanded provision of private flood insurance by Write Your Own companiesOn and after January 1 of the third year beginning after the date of enactment of this Act, if the Administrator determines, based on the report required under subsection (d)(1) and any other independent data available, that the provision of private flood insurance by a Write Your Own company—
 (1)to properties in addition to the properties described in subsection (a) will not adversely impact the ability of the National Flood Insurance Program to maintain a diverse risk pool, the Administrator may waive any remaining restriction, under a Federal statute or regulation, on the ability of a Write Your Own company to offer or sell private flood insurance outside the Write Your Own Program, if the Administrator promulgates regulations to ensure a diverse risk pool for Write Your Own companies that are competing with the National Flood Insurance Program; or
 (2)is a deterrent to the National Flood Insurance Program maintaining a diverse risk pool of policies, the Administrator may place further restrictions on the ability of a Write Your Own company to offer or sell private flood insurance.
 (c)WYO ArrangementThe Administrator shall amend article XIII of the WYO Company Financial Assistance/Subsidy Arrangement as necessary to implement subsections (a) and (b).
				(d)Reports
 (1)Initial reportNot later than the last day of the 2-year period described in subsection (a), the Administrator shall submit to Congress a report detailing the risk classifications of properties for which private flood insurance was sold and underwritten by Write Your Own companies during that 2-year period.
 (2)Additional reportNot later than 5 years after the date on which the report is required to be submitted under paragraph (1), the Administrator shall submit to Congress a report detailing the risk classifications of properties for which private flood insurance was sold and underwritten by Write Your Own companies during that 5-year period.
					403.Availability of NFIP claims data
				(a)Study required
 (1)In generalThe Administrator shall study the feasibility of selling or licensing the use of historical structure-specific National Flood Insurance Program claims data (referred to in this section as covered claims data) to nongovernmental entities.
 (2)ContentsIn conducting the study required under paragraph (1), the Administrator shall, at a minimum— (A)investigate one or more methods of providing the most specific covered claims data possible while reasonably protecting policyholder privacy;
 (B)review existing means, as of the date of enactment of this Act, by which the Federal Government provides leases or licenses to private persons, and the various regulations, terms, conditions, and guidance employed;
 (C)identify potential uses for covered claims data, any known risks concerning those uses, and ways to mitigate or eliminate the risks;
 (D)identify mechanisms for determining the likely market value for access to covered claims data; and (E)recommend actions the Administrator could take, if any, to prevent unintended consequences associated with the sale or licensing for private insurance purposes covered claims data.
						(b)Report by Administrator
 (1)Report requiredNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report that contains the results and conclusions of the study conducted under subsection (a) (referred to in this subsection as the study).
 (2)ContentsThe report submitted under paragraph (1) shall include— (A)an analysis of—
 (i)the recommendations of the study; and (ii)the potential for covered claims data to increase the number of individuals insured against the peril of flood, to reduce the amount of debt the National Flood Insurance Program is required to service, or both;
 (B)a description of actions taken by the Administrator to implement any of the recommendations of the study; and
 (C)any recommendations of the study that, as of the date on which the report is submitted, have been deferred or not acted upon, together with an explanatory statement.
						(c)Authorization To sell or license claims data
					(1)Amendments
 (A)In generalSection 1313 of the National Flood Insurance Act of 1968 (42 U.S.C. 4020) is amended— (i)by striking The Administrator and inserting the following:
								
 (a)In generalThe Administrator; and (ii)by adding at the following:
								
									(b)Selling or licensing of claims data
 (1)In generalThe Administrator may sell or license the use of historical structure-specific claims data obtained and maintained by the National Flood Insurance Program (referred to in this subsection as covered claims data) to nongovernmental entities as the Administrator determines is appropriate and in the public interest.
 (2)Rules, proceduresThe Administrator may adopt rules, terms, conditions, policies, and procedures concerning— (A)the selling or licensing of covered claims data; and
 (B)the use, protection, and maintenance of covered claims data by nongovernmental entities. (3)ProceedsThe Administrator shall deposit the proceeds from selling or licensing covered claims data under this subsection in the National Flood Insurance Fund..
 (B)FundingSection 1310 of the National Flood Insurance Act of 1968 (42 U.S.C. 4017) is amended— (i)in subsection (a)—
 (I)in paragraph (7), by striking and at the end; (II)in paragraph (8), by striking the period at the end and inserting ; and; and
 (III)by adding at the end the following:  (9)for carrying out section 1313.; and
 (ii)in subsection (b)— (I)in paragraph (5), by striking and at the end;
 (II)by redesignating paragraph (6) as paragraph (7); and (III)by inserting after paragraph (5) the following:
									
 (6)proceeds from the sale or licensing of historical structure-specific claims data, as authorized under section 1313(b); and.
								(2)Effective date
 (A)In generalExcept as provided in subparagraph (B), the amendments made by paragraph (1) shall take effect on the date on which the Administrator publishes in the Federal Register a certification that the Administrator has—
 (i)submitted the report required under subsection (b); (ii)determined that it is legally and practically feasible to implement a program to sell or license the use of covered claims data to nongovernmental entities; and
 (iii)determined that a program described in subparagraph (B) would be in the public interest. (B)Credits to FundThe amendment made by clause (ii) of paragraph (1)(B) shall take effect on the date of enactment of this Act.
						404.Fees and surcharges for private flood insurance policies
 (a)SurchargesSection 1308A(a) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015a(a)) is amended— (1)by striking The Administrator and inserting the following:
						
 (1)Collection on nfip policiesThe Administrator; and (2)by adding at the end the following:
						
							(2)Collection on private policies
 (A)In generalAn insurance company that issues a policy for private flood insurance shall impose and collect an annual surcharge, in the amount provided in subsection (b), on a private flood insurance policy.
 (B)In addition to increased cost of compliance surchargeThe surcharge imposed under subparagraph (A) shall be in addition to the surcharge imposed under section 1304(c) and any other assessments and surcharges applied to such coverage.
 (C)Federal equivalency fee payable to administratorNot later than 180 days after the date on which an insurance company collects a surcharge under subparagraph (A), the insurance company shall transfer the amount of the surcharge to the Administrator, who shall deposit the amount in the National Flood Insurance Fund established under section 1310.
 (D)InformationThe Administrator may require the provision of such information as the Administrator decides is necessary to verify that a surcharge imposed and collected under subparagraph (A) has been imposed and collected at the proper time and in the proper amount.
 (E)Cost of collecting surchargeNo portion of the surcharge collected under subparagraph (A) may be retained by the insurance company for the costs of collecting, handling, or remitting the surcharge except for interest accruing to the company after collection and before remittance..
 (b)Federal policy feeSection 1307(a) of the National Flood Insurance Act of 1968 (42 U.S.C. 4014(a)) is amended— (1)in paragraph (1)(B)(iii), by striking shall be recovered by and all that follows and inserting “shall be recovered—
						
 (I)in the case of a policy under the national flood insurance program, by a fee that— (aa)shall be charged to policyholders; and
 (bb)shall not be subject to any agents’ commissions, company expense allowances, or State or local premium taxes; and
 (II)in the case of a private flood insurance policy, by a fee— (aa)that shall be—
 (AA)charged to policyholders; (BB)collected by the insurance company that issued the policy; and
 (CC)transferred, not later than 180 days after the date on which the fee is collected, to the Administrator, who shall deposit the amount of the fee in the National Flood Insurance Fund established under section 1310;
 (bb)that shall not be subject to any agents’ commissions, company expense allowances, or State or local premium taxes; and
 (cc)with respect to which— (AA)the Administrator may require the provision of such information as the Administrator decides is necessary to verify that the fee has been imposed and collected at the proper time and in the proper amount; and
 (BB)no portion may be retained by the insurance company that collected the fee for the costs of collecting, handling, or remitting the fee except for interest accruing to the company after collection and before remittance; and; and
 (2)in paragraph (2), in the matter preceding subparagraph (A), by inserting , including a fee charged to policyholders of private flood insurance in a manner that is consistent with paragraph (1)(B)(iii)(II), after policyholders.
 (c)Increased cost of compliance coverage under private policiesSection 102(b)(7)(C) of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a(b)(7)(C)), as amended by section 401 of this Act, is amended—
 (1)in clause (ii), by striking and at the end; (2)in clause (iii), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (iv)provides ordinance and law coverage that meets or exceeds increased cost of compliance coverage provided under a standard flood insurance policy under the national flood insurance program.
 (d)ApplicabilityThe amendments made by subsections (a), (b), and (c) shall apply with respect to a private flood insurance policy that is newly issued or renewed after the date of enactment of this Act.
				(e)Technical and conforming amendments
 (1)Premium surchargeSection 1308A(a)(1) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015a(a)(1)), as so designated by subsection (a)(1) of this section, is amended, in the second sentence, by striking section 1304(b) and inserting section 1304(c).
 (2)National Flood Insurance FundSection 1310(b) of the National Flood Insurance Act of 1968 (42 U.S.C. 4017(b)), as amended by section 403(c)(1)(B)(ii) of this Act, is amended—
 (A)in paragraph (6), as so designated, by striking and at the end; (B)by redesignating paragraph (7) as paragraph (9); and
 (C)by inserting after paragraph (6) the following:  (7)surcharges collected under section 1308A(a)(2);
 (8)fees collected under section 1307(a)(1)(B)(iii); and. 405.Write Your Own Risk Sharing Pilot Program (a)DefinitionIn this section—
 (1)the term excess flood insurance policy means a flood insurance policy sold under the Pilot Program; and (2)the term Pilot Program means the Write Your Own Risk Sharing Pilot Program established under subsection (b).
 (b)EstablishmentThe Administrator shall establish and conduct a pilot program under the National Flood Insurance Program, to be known as the Write Your Own Risk Sharing Pilot Program, to make available a flood insurance policy applying only to loss or damage in excess of not less than $50,000 for sale by Write Your Own companies that agree to participate in the Pilot Program.
 (c)Eligibility To participate in Pilot ProgramThe Administrator may establish terms, conditions, and eligibility criteria for Write Your Own companies participating in the Pilot Program.
				(d)Terms and conditions of excess flood policy
 (1)Chargeable ratesThe chargeable rate for an excess flood insurance policy sold in an area (or subdivision thereof) shall be not less than the applicable estimated risk premium rate for the area (or subdivision thereof) under section 1307(a)(1) of the National Flood Insurance Act of 1968 (42 U.S.C. 4014(a)(1)).
 (2)Application of surcharges and feesAny surcharge or fee, with respect to an excess flood insurance policy, charged to a policyholder participating in the Pilot Program for a period shall be reduced by the amount of any surcharge for a private flood insurance policy under section 1308A(a)(2) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015a(a)(2)) (as added by section 404) or fee for a private flood insurance policy under section 1307(a)(1)(B)(iii) of that Act (42 U.S.C. 4014(a)(1)(B)(iii)) (as amended by section 404), respectively, paid by the policyholder for coverage during the same period.
					(3)Terms and conditions of insurance
 (A)In generalAn excess flood insurance policy shall have the same coverages, exclusions, and limitations as the Standard Flood Insurance Policy insofar as the Policy relates to the requirements of this section.
 (B)Coverage amountsCoverage amounts for an excess flood insurance policy shall not exceed the coverage amounts established under section 1306(b) of the National Flood Insurance Act of 1968 (42 U.S.C. 4013(b)).
 (4)Underlying policy requirementAn excess flood insurance policy sold under the Pilot Program shall require the insured to carry primary flood insurance that—
 (A)provides a maximum coverage limit of not less than $50,000; (B)is issued by a Write Your Own company; and
 (C)complies with any other conditions adopted by the Administrator. (e)AuthorityThe Administrator shall carry out the Pilot Program as authorized by and in accordance with the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.) insofar as that Act relates to this section, subject to the modifications made by this section.
 (f)ImplementationThe Administrator shall make policies available for sale to the public under the Pilot Program not later than 18 months after the date of enactment of this Act.
 (g)SunsetThe Administrator may not issue or renew contracts for flood insurance under the Pilot Program— (1)on and after the date is 5 years after the date contracts for flood insurance under this section are made available for purchase; and
 (2)at any time after the expiration of the National Flood Insurance Program under section 1319 of the National Flood Insurance Act of 1968 (42 U.S.C. 4026).
 (h)ReportNot later than 180 days after the date on which the authority for the Pilot Program terminates under subsection (g), the Administrator shall submit to Congress a report on—
 (1)the aggregate amount of premiums, surcharges, and fees charged under the Pilot Program; and
 (2)claims loss data experienced by the Write Your Own companies participating in the Pilot Program and the National Flood Insurance Program on policies sold under the Pilot Program.
					VModernizing flood mapping and flood risk accuracy
 501.Reauthorization of National Flood Mapping ProgramSection 100216(f) of the Biggert-Waters Flood Insurance Reform Act of 2012 (42 U.S.C. 4101b(f)) is amended—
 (1)by striking to carry out this section $400,000,000 and inserting the following:  to carry out this section—(1)$400,000,000; and (2)by striking the period at the end and inserting the following:
					
 ; and(2)$500,000,000 for each of fiscal years 2018 through 2027.. 502.Mapping standards and guidelines for nongovernmental entitiesSection 100215 of the Biggert-Waters Flood Insurance Reform Act of 2012 (42 U.S.C. 4101a) is amended by adding at the end the following:
				
					(m)Private or community flood maps
 (1)Standards and proceduresIn addition to the other duties of the Council under this section, not later than 1 year after the date of enactment of this subsection, the Council shall develop and establish a set of standards, guidelines, and procedures for—
 (A)State and local governments, federally or State-recognized metropolitan planning organizations (commonly known as MPOs), federally or State-recognized councils of local governments, and federally or State-recognized rural transportation planning organizations to use in mapping flood risks and developing alternative maps to the flood insurance rate maps developed by the Administrator; and
 (B)certification, by the Administrator not later than 90 days after the date on which a map developed under subparagraph (A) is submitted to the Administrator, for use under the National Flood Insurance Program in the case of any area covered by a flood insurance rate map developed or approved by the Administrator that has not been updated or reissued during the preceding 3-year period.
 (2)TreatmentOn and after the date on which the Administrator certifies a map under paragraph (1)(B), the map— (A)shall be considered the flood insurance rate map in effect for all purposes of the National Flood Insurance Program with respect to the area covered by the map; and
 (B)may not be revised, updated, or replaced in accordance with the standards, guidelines, and procedures established under paragraph (1) before the expiration of the 3-year period beginning on that date of certification.
 (3)Exemption from rulemakingUntil the date on which the Administrator promulgates regulations implementing paragraphs (1) and (2), the Administrator may adopt policies and procedures, notwithstanding any other provision of law, necessary to implement those paragraphs without regard to section 553 of title 5, United States Code, and without conducting regulatory analyses otherwise required by statute, regulation, or Executive order..
			503.Use of high-resolution mapping technology
 (a)In generalSection 100216(b)(1) of the Biggert-Waters Flood Insurance Reform Act of 2012 (42 U.S.C. 4101b(b)(1)) is amended—
 (1)in subparagraph (A)(i), by inserting subject to subparagraph (D), before all populated areas; (2)in subparagraph (B), by striking and at the end;
 (3)in subparagraph (C), by striking the period at the end and inserting the following: , including by facilitating, partnering with other Federal, State, and local agencies with respect to, and leveraging the efficient acquisition of the most up-to-date high-resolution topographic data, such as Light Detection and Ranging (commonly known as LiDAR) data and other new and emerging technologies; and; and
 (4)by adding at the end the following:  (D)establish standards that may be used as the basis for insurance rating purposes to identify multi-frequency flood hazards and flood hazard information that appropriately characterizes the nature of flooding for areas subject to a mapping update, including by using the most up-to-date high-resolution topographic data as required under subparagraph (C), in order to reduce flood risk and improve the accuracy of National Flood Insurance Program rate maps..
 (b)ReportNot later than 180 days after the date of enactment of this Act, the Administrator shall submit to Congress a report on compliance by the Administrator with the requirement under subparagraphs (C) and (D) of section 100216(b)(1) of the Biggert-Waters Flood Insurance Reform Act of 2012 (42 U.S.C. 4101b(b)(1)), as amended by subsection (a), to use the most up-to-date high-resolution topographic data and multi-frequency flood hazards in order to reduce flood risk and improve the accuracy of National Flood Insurance Program rate maps.
 504.Protected areasSection 100216(b) of the Biggert-Waters Flood Insurance Reform Act of 2012 (42 U.S.C. 4101b(b)) is amended by adding at the end the following:
				
					(4)Zones protected by levee systems
 (A)ApplicabilitySubject to full implementation of this section, and notwithstanding any other provision of law, this paragraph shall apply to a community in which the Administrator maps or re-maps a levee-impacted area in which the pertinent levee system fails to meet the minimum design, operation, and maintenance standards of the National Flood Insurance Program required for levee accreditation on a National Flood Insurance Program rate map.
 (B)AL ZonesFor levee-impacted areas described in subparagraph (A), the Administrator shall establish flood risk zones known as AL Zones on the National Flood Insurance Program rate map.
						(C)Actuarial rates
 (i)In generalThe Administrator shall make available flood insurance to properties in AL Zones at actuarial rates based upon the risk associated with structures within the applicable AL zone.
 (ii)Temporary ratesUntil the Administrator promulgates actuarial rates for the various AL zones, a structure within a portion of a community located within a levee-impacted area described in subparagraph (A) shall be eligible for rates associated with areas of moderate flood hazards (also known as Standard X zone rates)..
 505.Coastal flood modelsSection 100216(b) of the Biggert-Waters Flood Insurance Reform Act of 2012 (42 U.S.C. 4101b(b)), as amended by section 504, is amended by adding at the end the following:
				
 (5)Coastal flood modelsIn updating maps under this section, the Administrator shall use coastal flood models that ensure technically and scientifically accurate modeling to represent and communicate flood risk..
			VIEnhancing National Flood Insurance Program transparency and accountability
			601.Deadline for approval of claims
 (a)In generalSection 1312 of the National Flood Insurance Act of 1968 (42 U.S.C. 4019), as amended by section 205, is amended by adding at the end the following:
					
						(e)Deadline for approval of claims
 (1)In generalNot later than 30 days after the submission of a proof of loss, the Administrator shall notify the insured regarding the approval or disapproval of the claim.
 (2)Extension of claim determination deadlineThe Administrator may extend the deadline under paragraph (1) by a single additional 15-day period under extraordinary circumstances, as determined according to criteria adopted by the Administrator.
 (3)Payment of claimsThe Administrator shall make payment for an approved claim as soon as possible after approval of the claim.
							(f)Notification and proofs of loss
 (1)In generalA flood insurance claim filed under this title for damage to or loss of property may not be denied based on the proof of loss requirements of the standard flood insurance policy under the national flood insurance program if the policyholder—
 (A)provides notice of the claim not later than 60 days after the date of the occurrence of the loss; and
 (B)complies with the remaining proof of loss requirements under the standard flood insurance policy not later than—
 (i)180 days after the date of the occurrence of the loss; or (ii)any later date specified by the Administrator.
 (2)Supplemental proof of lossA policyholder may amend or supplement a proof of loss not later than 180 days after the date on which the policyholder submits the initial proof of loss..
 (b)ApplicabilityThe amendment made by subsection (a) shall apply to any claim for damage to or loss of property covered by flood insurance made available under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.) that is pending on, or made after, the date of enactment of this Act.
				602.Flood insurance transparency, accountability, and reform
 (a)Reports and other claim-Related documentsSection 1312 of the National Flood Insurance Act of 1968 (42 U.S.C. 4019), as amended by section 601, is amended by adding at the end the following:
					
 (f)Final Engineering ReportsThe Administrator shall require that, in the case of any on-site inspection of a property by an engineer for the purpose of assessing any claim for losses covered by a policy for flood insurance coverage provided under this title (referred to in this subsection as a covered claim), the final engineering report shall be provided to the insured under the policy, as follows:
 (1)TimingThe final engineering report may not be transmitted to any other person, employer, agency, or entity, before it is transmitted to the insured.
 (2)Prohibition on alterations; certificationThe final engineering report— (A)shall be true, complete, and unredacted;
 (B)may not include alterations by, or at the request of, anyone other than the individual with responsible charge for the report; and
 (C)shall include a certification, signed by the individual with responsible charge for the report, that the report does not contain any alterations described in subparagraph (B).
								(3)Transmittal
 (A)In generalThe final engineering report shall be transmitted to the insured in a manner prescribed by the Administrator that provides reasonable assurance that it was transmitted directly to the insured by the individual with responsible charge.
 (B)Direct disclosureA Write Your Own company or direct servicing agent in possession of a final engineering report subject to disclosure under this subsection may transmit the report to the insured without further review or approval by the Administrator.
 (4)Reports coveredFor purposes of this subsection, the term final engineering report means an engineering report, survey, or other document in connection with the covered claim that— (A)is based on the on-site inspection;
 (B)contains final conclusions with respect to an engineering issue or issues involved in the claim; and
 (C)is signed by the individual with responsible charge or affixed with the seal of the individual with responsible charge, or both.
 (g)Claims adjustment reportsThe Administrator shall require that, in the case of any on-site inspection of a property by a claims adjustor for the purpose of assessing any claim for losses covered by a policy for flood insurance coverage provided under this title (referred to in this subsection as a covered claim), any claims adjustment claims adjustment report shall be provided to the insured under the policy, as follows:
 (1)TimingThe claims adjustment report may not be transmitted to any other person, employer, agency, or entity, before it is transmitted to the insured.
 (2)Prohibition on alterations; certificationThe claims adjustment report— (A)shall be true, complete, and unredacted;
 (B)may not include alterations by, or at the request of, anyone other than the preparer of the report; and
 (C)shall include a certification, signed by the preparer, that the report does not contain any alterations described in subparagraph (B).
								(3)Transmittal
 (A)In generalThe claims adjustment report shall be transmitted to the insured in a manner prescribed by the Administrator that provides reasonable assurance that it was transmitted directly to the insured by the preparer.
 (B)Direct disclosureA Write Your Own company or direct servicing agent in possession of a claims adjustment report subject to disclosure under this subsection may transmit the report to the insured without further review or approval by the Administrator.
 (4)Reports coveredFor purposes of this subsection, the term claims adjustment report— (A)means any report or document in connection with the covered claim that is based on the on-site inspection by the claims adjustor, including any adjustment report and field report;
 (B)includes any draft, preliminary version, or copy of a report described in subparagraph (A) and any amendments or additions to any such report; and
 (C)does not include a final engineering report, as that term is defined for purposes of subsection (e).
								(h)Other claim-Related documents
 (1)Definition of claim-related documentIn this subsection, the term claim-related document means any document, other than a final engineering report (as defined in subsection (e)) or a claims adjustment report (as defined in subsection (f)), that was prepared for the purposes of assessing a claim for losses covered by flood insurance made available under this title, including—
 (A)a repair and replacement estimate or bid; (B)an appraisal;
 (C)a scope of loss; (D)a drawing;
 (E)a plan; (F)a report, including a draft report prepared based on an on-site inspection of a property conducted by a claims adjustor or engineer;
 (G)a third-party finding on the amount of loss, amount of covered damage, or cost of repairs; and (H)any other valuation, measurement, or loss adjustment calculation of the amount of loss, amount of covered damage, or cost of repairs.
 (2)Availability of documentsAny entity servicing a claim under the national flood insurance program— (A)shall retain each claim-related document prepared by or for the entity;
 (B)upon request by a claimant or an authorized representative of a claimant, shall provide to the claimant or representative a copy of any claim-related document described in subparagraph (A) that pertains to the claimant; and
 (C)not later than 30 days after receiving notice of a claim, shall notify the claimant that the claimant or an authorized representative of the claimant may obtain, upon request, a copy of any claim-related document described in subparagraph (A) that pertains to the claimant.
								(i)Use of claim reports
 (1)In generalWhen adjusting claims for any damage to or loss of property covered by flood insurance made available under this title, the Administrator shall only rely upon final claim reports that are prepared in compliance with applicable State and Federal laws regarding professional licensure and conduct.
 (2)Non-reimbursementThe Administrator may decline to reimburse a Write Your Own company for claim reports not prepared in accordance with paragraph (1)..
				(b)Judicial review
 (1)Government program with industry assistanceSection 1341 of the National Flood Insurance Act of 1968 (42 U.S.C. 4072) is amended to read as follows:
						
							1341.Adjustment and payment of claims and judicial review
 (a)Adjustment and payment of claimsIf the program is carried out as provided in section 1340, the Administrator may adjust and make payment of any claims for proved and approved losses covered by flood insurance.
 (b)Judicial reviewUpon the disallowance or partial disallowance by the Administrator of a claim described in subsection (a), or upon the refusal of the claimant to accept the amount allowed upon a claim described in subsection (a)—
 (1)the claimant may institute an action against the Administrator on the claim in the United States district court for the district in which the insured property or the major part thereof shall have been situated—
 (A)not later than 2 years after the date on which the claimant receives notice of disallowance or partial disallowance of the claim; or
 (B)in the case of a denial of a claim for losses that is appealed to the Administrator, not later than the later of—
 (i)90 days after the date of a final determination upon appeal denying the claim in whole or in part; or
 (ii)2 years after the date on which the claimant receives notice of disallowance or partial disallowance of the claim; and
 (2)a court described in paragraph (1) shall have original exclusive jurisdiction to hear and determine the action without regard to the amount in controversy.
 (c)Private rights of actionNothing in this section, or in any regulation or policy implementing the national flood insurance program, may be construed to preclude a private right of action under any statute by a policyholder against a private entity for fraud arising from the handing or disposition of a claim for losses under this title..
 (2)Industry program with Federal financial assistanceSection 1333 of the National Flood Insurance Act of 1968 (42 U.S.C. 4053) is amended to read as follows:
						
							1333.Adjustment and payment of claims and judicial review
 (a)Adjustment and payment of claimsThe insurance companies and other insurers that form, associate, or otherwise join together in the pool under this part may adjust and pay all claims for proved and approved losses covered by flood insurance in accordance with the provisions of this title.
 (b)Judicial reviewUpon the disallowance or partial disallowance by any company or other insurer described in subsection (a) of a claim described in that subsection, or upon the refusal of the claimant to accept the amount allowed upon a claim described in that subsection—
 (1)the claimant may institute an action on the claim against the company or other insurer in the United States district court for the district in which the insured property or the major part thereof shall have been situated—
 (A)not later than 2 years after the date on which the claimant receives notice of disallowance or partial disallowance of the claim; or
 (B)in the case of a denial of a claim for losses that is appealed to the Administrator, not later than the later of—
 (i)90 days after the date of a final determination upon appeal denying the claim in whole or in part; or
 (ii)2 years after the date on which the claimant receives notice of disallowance or partial disallowance of the claim; and
 (2)a court described in paragraph (1) shall have original exclusive jurisdiction to hear and determine the action without regard to the amount in controversy.
 (c)Private rights of actionNothing in this section, or in any regulation or policy implementing the national flood insurance program, may be construed to preclude a private right of action under any statute by a policyholder against a private entity for fraud arising from the handing or disposition of a claim for losses under this title..
 (c)Records and reviewsSection 1348 of the National Flood Insurance Act of 1968 (42 U.S.C. 4084) is amended by adding at the end the following:
					
 (c)Annual reviewThe Administrator shall conduct an annual review of each private entity participating in the national flood insurance program, including any company that has entered into a contract with a Write Your Own company to provide any service related to a policy or claim under the national flood insurance program, including adjusting, engineering, and legal services, to ensure compliance with this title and with all policies and procedures established by the Administrator to prevent fraud and protect policyholders..
 (d)Publication of claims dataSection 1312 of the National Flood Insurance Act of 1968 (42 U.S.C. 4019), as amended by subsection (a), is amended by adding at the end the following:
					
 (j)Publication of claims dataNot later than 1 year after the date of enactment of the Flood Insurance Affordability and Sustainability Act of 2017, the Administrator shall create and maintain a publicly searchable online database that includes, with respect to claims filed under the national flood insurance program after that date of enactment—
 (1)the aggregate number of claims filed each month, broken down by State; (2)the aggregate number of claims paid in part or in full; and
 (3)the aggregate number of claim denials appealed, the number of claim denials upheld on appeal, and the number of claim denials overturned on appeal.
 (k)PrivacyNothing in this section or the Flood Insurance Affordability and Sustainability Act of 2017, or any amendment made by that Act, shall be construed to authorize the inclusion of personally identifiable information or individual claim or specific property information in any publicly searchable database..
 (e)Oversight of litigationPart C of chapter II of the National Flood Insurance Act of 1968 (42 U.S.C. 4081 et seq.) is amended by adding at the end the following:
					
						1349.Oversight of litigation
 (a)In generalThe Administrator shall oversee litigation arising under a contract for flood insurance sold under this title that is conducted by a Write Your Own company to ensure that the Write Your Own company and counsel for the company—
 (1)represent the national flood insurance program reasonably and in accordance with guidelines established by the Administrator and applicable ethical requirements; and
 (2)conduct litigation in a cost-effective manner. (b)Denial of reimbursementThe Administrator may deny reimbursement for litigation expenses that the Administrator determines to be unreasonable, excessive, contrary to guidance issued by the Administrator, or outside the scope of any arrangement entered into with a Write Your Own company.
 (c)Direction of strategyThe Administrator may direct litigation strategy for claims arising under a contract for flood insurance sold by a Write Your Own company.
 (d)SubstitutionThe Administrator may promptly take any necessary action to be substituted for the Write Your Own company in any action arising out of any claim arising under a contract for flood insurance sold by a Write Your Own company if the Administrator determines that—
 (1)there is a conflict of interest between a Write Your Own company and the national flood insurance program; or
 (2)such substitution is in the best interest of the United States.. (f)Earth movementSection 1306 of the National Flood Insurance Act of 1968 (42 U.S.C. 4013) is amended by adding at the end the following:
					
 (e)Earth movementA flood insurance claim filed under this title for damage to or loss of property may not be denied based on the earth movement exclusion in the Standard Flood Insurance Policy if the claim is filed as the result of a flood, including a claim for damage to or loss or property caused by earth movement that was caused by a flood..
 (g)Appeals processSection 205 of the Bunning-Bereuter-Blumenauer Flood Insurance Reform Act of 2004 (42 U.S.C. 4011 note) is amended—
 (1)by striking Not later than and inserting (a) In general.—Not later than; and (2)by adding at the end the following:
						
							(b)Review of appeals
 (1)ClarityThe Director shall ensure that the appeals process established under subsection (a) has clear rules, forms, and deadlines.
 (2)Notification upon initial denial of claimThe Director shall ensure that a claimant is provided with the rules, forms, and deadlines described in paragraph (1) at the time a claim is first denied in full or in part, including—
 (A)the effective date of the denial; (B)a justification for the denial, including supporting documentation;
 (C)the date on which the period of limitation for instituting an action against the Administrator on the claim under section 1341 of the National Flood Insurance Act of 1968 (42 U.S.C. 4072) will end; and
 (D)a point of contact through which the claimant can directly discuss an appeal with a representative of the Federal Emergency Management Agency.
 (3)Notification upon denial of appealIf the Administrator denies an appeal filed by a policyholder, the Administrator shall include with the notice of denial an explanation of the policyholder's legal options for further challenging the denial..
					603.Reports to Congress
 (a)DefinitionIn this section, the term Task Force means the National Flood Insurance Program Transformation Task Force established by the Federal Emergency Management Agency.
 (b)Report to Congress on accountability for defrauding policyholdersNot later than 90 days after the date of enactment of this Act, the Secretary of Homeland Security shall submit to Congress a report on specific actions the Department of Homeland Security will take to identify individuals and private entities that have engaged in activities to defraud policyholders under the National Flood Insurance Program following Superstorm Sandy and prevent those individuals and private entities from continuing to receive Federal funding through—
 (1)contracts with, or employment by, a Write Your Own company; or (2)employment by the Federal Emergency Management Agency.
 (c)Report to Congress on Recommendations of the NFIP Transformation Task ForceNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to Congress a report that describes—
 (1)the recommendations of the Task Force for reforming the National Flood Insurance Program; (2)a timeline for implementing the recommendations of the Task Force; and
 (3)any recommendations of the Task Force that require additional legislation.  